USDC IN/ND case 3:19-cv-01155-JD-MGG document 38 filed 05/27/21 page 1 of 4


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 GREG TAYLOR,

                Plaintiff,

                       v.                            CAUSE NO. 3:19-CV-1155-JD-MGG

 INDIANA DEPARTMENT OF
 CORRECTIONS, et al.,

                Defendants.

                                  OPINION AND ORDER

       Greg Taylor, a prisoner without a lawyer, filed a complaint alleging he was

allowed to attempt suicide at the Miami Correctional Facility. ECF 37. “A document

filed pro se is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review the merits

of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails to state

a claim upon which relief may be granted, or seeks monetary relief against a defendant

who is immune from such relief.

       The complaint alleges on June 4, 2019, Officer A. Belhumeur allowed Taylor to

have a razor blade with which he severely cut his right arm which required he be

airlifted to the hospital. To state a claim for failure to protect, a plaintiff must establish

“the defendant had actual knowledge of an impending harm easily preventable, so that
USDC IN/ND case 3:19-cv-01155-JD-MGG document 38 filed 05/27/21 page 2 of 4


a conscious, culpable refusal to prevent the harm can be inferred from the defendant’s

failure to prevent it.” Santiago v. Wells, 599 F.3d 749, 756 (7th Cir. 2010). Based on the

allegations in the complaint, it is plausible to infer that Officer A. Belhumeur had actual

knowledge of Taylor’s history of mental illness, his history of suicide attempts, and his

imminent threat to attempt suicide. Therefore the complaint states a claim against

Officer A. Belhumeur.

       In addition, the complaint lists as a defendant: “Several Unknown Mental Health

and Nurses Who are Employed by Wexford.” However, “it is pointless to include lists

of anonymous defendants in federal court; this type of placeholder does not open the

door to relation back under Fed. R. Civ. P. 15, nor can it otherwise help the plaintiff.”

Wudtke v. Davel, 128 F.3d 1057, 1060 (7th Cir. 1997) (citations omitted). Therefore, the

unknown defendants will be dismissed.

       Finally, the complaint names the Indiana Department of Correction, but the

Eleventh Amendment generally precludes a citizen from suing a State or one of its

agencies or departments in federal court. Wynn v. Southward, 251 F.3d 588, 592 (7th Cir.

2001). There are three exceptions to Eleventh Amendment immunity: (1) suits directly

against the State based on a cause of action where Congress has abrogated the state’s

immunity from suit; (2) suits directly against the State if the State waived its sovereign

immunity; and (3) suits against a State official seeking prospective equitable relief for

ongoing violations of federal law. MCI Telecommunications Corp. v. Ill. Commerce

Comm’n, 183 F.3d 558, 563 (7th Cir. 1999). None of these exceptions apply here.

Congress did not abrogate the States’ immunity through the enactment of Section


                                              2
USDC IN/ND case 3:19-cv-01155-JD-MGG document 38 filed 05/27/21 page 3 of 4


1983. Joseph v. Bd. of Regents of Univ. of Wis. Sys., 432 F.3d 746, 748 (7th Cir. 2005).

Indiana has not consented to this lawsuit. Taylor is seeking only monetary damages

based on a past event. Therefore the Indiana Department of Correction will be

dismissed.

       For these reasons, the court:

       (1) GRANTS Greg Taylor leave to proceed against Officer A. Belhumeur in his

individual capacity for compensatory and punitive damages for permitting him to have

a razor blade with which he attempted suicide on June 4, 2019, in violation of the Eighth

Amendment;

       (2) DISMISSES all other claims;

       (3) DISMISSES Indiana Department of Correction and Several Unknown Mental

Health and Nurses Who are Employed by Wexford;

       (4) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Officer A. Belhumeur at the Indiana

Department of Correction, with a copy of this order and the amended complaint (ECF

37), pursuant to 28 U.S.C. § 1915(d);

       (5) ORDERS the Indiana Department of Correction to provide the full name, date

of birth, and last known home address of any defendant who does not waive service if

it has such information; and

       (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Officer A. Belhumeur to

respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-




                                               3
USDC IN/ND case 3:19-cv-01155-JD-MGG document 38 filed 05/27/21 page 4 of 4


1(b), only to the claims for which the plaintiff has been granted leave to proceed in this

screening order.

       SO ORDERED on May 27, 2021

                                                 /s/JON E. DEGUILIO
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             4
